DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claim(s) 1-9 are allowed over the prior art of record.

Applicants’ arguments, see pages 1-4, filed 01/31/2022, with respect to the claims have been fully considered and are persuasive.  The previous prior art rejections and 35 USC 112(b) rejections of claims 1-9 have been withdrawn.  The previous 35 USC 112(f) claim interpretation is maintained.

The closest prior art of record is US 20160023598, (hereinafter Kohler), CN 103155014A, (hereinafter Harada), DE 102013010983  (hereinafter Kuhne), WO 2017065158 (hereinafter Tohda).

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Kohler discloses an invention that provides a method for outputting a warning signal that is used to warn the driver of a motor vehicle about the presence of a vehicle-external target object in a warning region that is prescribed in relation to the motor vehicle. Kohler discloses detection of the target object by means of the radar sensor and tracking 

The next prior art reference Harada discloses an invention that provides a collision determination device that determines that possibility of collision between a host vehicle and the other object on the basis of a shortest arrival time and a passage time at each point of the host vehicle.  However,  Harada does not explicitly disclose controlling the ego vehicle in such a way that the to increase a distance from the target vehicle is increased as a function of a residence time of the target vehicle in the pre-warning area and in the trigger area, wherein the monitored subareas are located on the a neighboring lane neighboring the adjacent a lane used by the ego vehicle and/or a third lane adjacent to the neighboring lane.

The next prior art reference Kuhne discloses an invention that provides a method for detecting an imminent lane change of the motor from a first lane on an adjacent second lane by means of a monitoring system of the motor vehicle; detecting an upcoming lane change of another vehicle from a third lane adjacent the second lane to the second lane; determining, by means of the monitoring system, whether an imminent collision with the other vehicle when the lane change with the motor vehicle is carried out; issuing a warning signal by means of a 

The next prior art reference Tohda discloses an invention that provides a vehicle control device comprising a timing setting unit that sets an operation timing for determining whether to operate a safety device by a comparison with a predicted collision time; a determination region setting unit that sets a plurality of determination regions, which are divided laterally, in the oblique front portion of the vehicle; a correction unit that processes, on the basis of the movement history of a recognition target among the determination regions, changing the width of an operation region and changing the operation timing; and an operation determination unit that operates the safety device when the position of the recognition target is inside the operation region and the predicted collision time is less than the operation timing. However, Tohda does not explicitly disclose controlling the ego vehicle in such a way that the to increase a distance from the target vehicle is increased as a function of a residence time of the target vehicle in the pre-warning area and in the trigger area, wherein the monitored subareas are located on the a neighboring lane neighboring the adjacent a lane used by the ego vehicle and/or a third lane adjacent to the neighboring lane.

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method for avoiding a lateral collision of an ego vehicle, comprising: 
monitoring a lateral area of the ego vehicle; 
subdividing the monitored lateral area into at least two subareas with the subareas including a pre-warning area and a trigger area; 
identifying a target vehicle in the pre-warning area and the trigger area; 
determining movement parameters of the ego vehicle and of the target vehicle in response to the target vehicle being identified in the pre-warning area and the trigger area; 
controlling the ego vehicle to increase a distance from the target vehicle as a function of a residence time of the target vehicle in the pre-warning area and in the trigger area, wherein the subareas are located on a neighboring lane adjacent a lane used by the ego vehicle and/or a third lane adjacent to the neighboring lane.

Regarding Claim 9, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A system for avoiding a lateral collision of an ego vehicle, comprising: 
an acquisition device configured to monitor a lateral area of the ego vehicle; 
a data processing device configured to evaluate the data, including 
subdividing the monitored lateral area into at least two subareas with the subareas including a pre-warning area and a trigger area, wherein the monitored subareas are located on a neighboring lane adjacent a lane used by the ego vehicle and/or a third lane adjacent to the neighboring lane, 

determining movement parameters of the ego vehicle and of the target vehicle in response to the target vehicle being identified in the pre-warning area and the trigger area; and 
a control device configured to control the ego vehicle to increase a distance from the target vehicle as a function of a residence time of the target vehicle in the pre-warning area and in the trigger area.

Claims 2-8 depend from Claim 1 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668